DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 54 is objected to because of the following informalities: claim 54, line 2 contains an extraneous percent symbol, “%.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 17-18, 23-28, 30, 32-37 and 41-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 35, line 2, the specification as originally filed fails to describe the concept that the glass composition possesses Li2O without limitation.  The specification only describes a glass 2O.  See original claim 1, paragraph [0016], [0021], [0026] and [0033] of the originally filed specification.
In claim 35, line 2, the specification as originally filed fails to describe the concept that the glass composition possesses Na2O without limitation.  The specification only describes a glass possessing 8.1 to 9.7% by weight Na2O.  See original claim 1, paragraph [0016], [0021], [0026] and [0036].  Of particular interest is paragraph [0035] which mentions 3% by weight Na2O:
However, Na2O contents of less than 3% require temperatures of more than 450°C to achieve surface tensions of about 800 MPa, as described, e.g., in US 2007/0060465 A1. Though with Na2O contents of more than 10% by weight, about 700 to 800 MPa can be achieved, however this is at temperatures around 430°C and in times of more than 8 hours. Studies of the employed glasses have revealed that, in contrast thereto, with Na2O contents from 8.1 to 9.6% by weight, surface tensions of more than 800 MPa may result at temperatures below 420 °C and in times of not more than 8 hours.

This paragraph appears only to appreciate that the inventive glass contains 8.1 to 9.6% by weight Na2O.
Claims 44 and 45 limit the liquidus temperature viscosity to at least 107.6 Pa·s or at least 1013 Pa·s, respectively.  The specification describes the temperatures at which the glass achieves a viscosity of at least 107.6 Pa·s or at least 1013 Pa·s, but the specification fails to describe a range of liquidus viscosities associated with the inventive glasses.  
Claims 17, 18, 23-28, 30, 32-34, 36-37, 41-43 and 46-54 are rejected for failing to correct the deficiencies of claims 11-12, 14, 29, 35 and 38-40.

Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "high" in claim 60 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 17, 27, 28, 30, 32-36 and 41-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al. (WO 2008/149858)(Murata ‘858 hereafter).
This rejection is over WO 2008/149858 because the reference qualifies as prior art under 35 U.S.C. § 102(b), however, the paragraphs of the English language equivalent, US 2010/0087307, will be cited below because, the national stage patent is a direct translation of the WIPO application.  See 35 U.S.C. § 371(c)(2).
Murata ‘858 discloses a glass substrate having overlapping ranges of components, compressive layer properties and Young’s modulus (i.e., modulus of elasticity) with the glass recited in instant claims 11, 30, 34-36, 41-43, 46-48 and 50-61.  In particular, Murata ‘858 teaches a glass comprising 40-70% of SiO2, 12-25% of Al2O3, 0-10% of B2O3, 0-8% of Li2O, 6-2O, 0-10% of K2O, 0-3.9% of  MgO, 0-5% of CaO, 0-5% of ZnO, 0-6% of ZrO2, and 0-3% As2O3, Sb2O3, CeO2, SnO2, F, Cl, or SO3.  See the abstract and paragraph [0056].  The glass can be strengthened by forming a compression stress (i.e., surface tension) of higher than 700 MPa at a depth of 50 to 500 µm.  See paragraphs [0061] and [0062].  The glass has a Young’s modulus of greater than 73 GPa.  See paragraph [0073].
Murata ‘858 differs from the claims by failing to disclose an anticipatory example or ranges that are sufficiently specific to anticipate the claimed ranges.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the compositional and compressive layer properties taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 17 is product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 17 do not imply any structure that isn’t present in the structural limitations of claim 35.  
As to claim 27, Murata ‘858 discloses that the glass is formed by the float process.  See paragraph [0081].
As to claim 28, Murata ‘858 discloses a compressive stress layer, and does not disclose any inhomogeneities.  See paragraph [0061]-[0062].

As to claims 44-45, Murata ‘858 teaches that the glass has a liquidus viscosity of 105.5 dPa or higher, which overlaps the claimed ranges.  See paragraph [0067].
As to claim 49, one of ordinary skill in the art would have expected the glass to possess the recited property in view of the overlap in glass composition.

Claims 18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al. (WO 2008/149858) as applied to claims 35 and 17 above, and further in view of in view of Saunders et al. (US 3,433,611).
Murata ‘858 renders obvious claims 35 and 17 for the reasons recited above.  Claims 18 and 23-26 are product by process claims and imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  
Thus, Murata ‘858 differs from claims 18 and 23-26 by failing to teach a compressive stress layer having a mixture of sodium and potassium ions.  
Saunders et al. teaches ion exchanging a lithium containing glass with a mixture of sodium and potassium.  See the abstract.  The benefit of doing so is that the resultant glass can have both a high surface compressive stress and a thick compressive stress layer.  See col. 2, lines 42-45. 
	Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchanged the glass of Murata ‘858 with both sodium and potassium as suggested by Saunders because the resultant glass can have a high compressive stress that is thicker.  
s 11, 17, 30, 32-37 and 41-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata (US 2008/0020919) as evidenced by Symmons et al., page 15 of Field Guide to Molded Optics, downloaded 08 December 2020. 
Murata ‘919 discloses a glass substrate having overlapping ranges of components, compressive layer properties and Young’s modulus (i.e., modulus of elasticity) with the glass recited in instant claims 11, 30, 34-36, 41-43, 46-48 and 50-61.  In particular, Murata ‘919 teaches a glass comprising 60-80% of SiO2, 3-18% of Al2O3, 0-1-3% of B2O3, 1.5-8% of Li2O, 7-9% of  Na2O, 4-6% of K2O, 0-0.5% of  MgO, and 0-3%  Sb2O3, Ce, SnO2, F, Cl, or SO3.  See paragraphs [0039]-[0057].  The glass can be strengthened by forming a compression stress (i.e., surface tension) of higher than 700 MPa at a depth of 40 µm or more.  See paragraph [0074].  The glass has a Young’s modulus of greater than 73 GPa.  See paragraph [0072].
Murata ‘919 differs from the claims 11, 30, 34-36, 41-43, 46-48 and 50-61 by failing to disclose an anticipatory example or ranges that are sufficiently specific to anticipate the claimed ranges.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the compositional, compressive layer properties and modulus of elasticity taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 17 is a product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied 
As to claim 28, Murata ‘919 discloses a compressive stress layer, and does not disclose any inhomogeneities.  See paragraph See paragraph [0074].  
As to claim 37, Murata ‘919 fails to disclose the glass transition temperature recited in instant claim 37.  However, Murata ‘919 teaches that the glass has an annealing temperature of less than 490°C so that ion exchange can be performed at lower temperatures for shorter times.  See paragraph [0073].  As is known to one of ordinary skill in the art, the glass transition temperature is greater than the strain point.   See page 15 of Field Guide to Molded Optics, Symmons et al. downloaded 08 December 2020 (a document cited to show a universal fact need not antedate the instant application’s filing date (MPEP 2124)).  Moreover, the exemplified glasses of Murata ‘919 have an annealing temperature 486-628°C.  See tables 1-3.  One of ordinary skill in the art recognizes that the annealing temperature of a glass is close to the glass transition temperature of the glass.  Id.
	Therefore, it would have been obvious to one of ordinary skill in the art to formed a glass according to Murata ‘919 with a glass transition temperature near 486-628°C because such glasses can be ion exchange strengthened at lower temperatures for shorter times.
As to claims 32-33, Murata ‘919 discloses that the glass can be used as a cover glass of a portable telephone, digital camera or PDA (personal digital assistant), or in a solar cell, or for use in touch panel displays.  See paragraph [0019].
As to claims 44-45, Murata ‘919 teaches that the glass has a liquidus viscosity of 105.9 dPa or higher, which overlaps the claimed ranges.  See paragraph [0069].
.

Claims 18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata (US 2008/0020919) as applied to claims 11 and 17 above, and further in view of in view of Saunders et al. (US 3,433,611).
Murata ‘919 renders obvious claims 35 and 17 for the reasons recited above.  Claims 18, and 23-26 are product by process claims and imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  
Thus, Murata ‘919 differs from claims 18, and 23-26 by failing to teach a compressive stress layer having a mixture of sodium and potassium ions.  
Saunders et al. teaches ion exchanging a lithium containing glass with a mixture of sodium and potassium.  See the abstract.  The benefit of doing so is that the resultant glass can have both a high surface compressive stress and a thick compressive stress layer.  See col. 2, lines 42-45. 
	Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchanged the glass of Murata ‘919 with both sodium and potassium as suggested by Saunders because the resultant glass can have a high compressive stress that is thicker.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 17, 18, 23-26, 28, 30, 32-35, 37, 41-43, 46-48 and 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,199,876 (‘876). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-48 of the ‘876 completely encompass all of the limitations of instant claims 11, 28, 30, 32-35, 37, 41-43, 46-48 and 50-61 including a depth of layer of greater than 50 µm (claim 41) and a surface tension (i.e., compressive stress) of 500-1200 MPa.  Each of these ranges overlap the presently claimed ranges, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Claims 17, 18, 23-26 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 17, 21 and 22 do not imply any structure that isn’t present in the structural limitations of claim 11.  Claim 18 and 23-26 imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  Claim 37 of the ‘876 patent teaches an article having these characteristics by teaching that the glass may be strengthened in a melt comprising a mixture of NaNO3 and KNO3.

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 

Applicants assert that the amendments have overcome the rejection of the claims under § 112, first paragraph, and 112, second paragraph.  However, the amendments to the claims have necessitated the new grounds of rejection above.  
 Applicants argue that the rejection of over WO 2008149858 (Murata) has been overcome because claim 35 was not rejected and now claim 35 is the only remaining independent claim.   However, the amendments to the claims have necessitated the new grounds of rejection over WO 2008149858 (Murata) made above.  
Applicants argue that that Murata ‘919 does not combine a compressive stress thickness and a high compressive stress.  The general ranges of Murata ‘919 overlaps the presently claimed range.  Applicants point out that none of the examples have the combination of claimed properties.  However, a reference can be used for all that it fairly suggests to one of ordinary skill in the art and is not limited to its examples for disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/David Sample/Primary Examiner, Art Unit 1784